Title: From John Quincy Adams to Alexander Contee Hanson, 23 March 1818
From: Adams, John Quincy
To: Hanson, Alexander Contee



Sir
Washington 23d March 1818.

According to your request, I return the plat, which you had the goodness to send me with many thanks.—Your letter of 6th. Feby. had remained unanswered, not only from the pressure of public business, but from an inability to answer specifically in the name of all Mr. Johnson’s heirs—His affairs were left at his decease in 1802 in a state of great embarrassment, chiefly owing to a suit in Chancery suit, in which at the time of his death he was involved with his partners, Wallace & Muir.—No final decision of that suit has ever been given, nor has there ever been an Administration upon Mr: Johnson’s  Estate.—In the year 1811 such an Administration was undertaken by Mr: Andrew Buchanan who had married one of his daughters—But he soon after died, and again left the Estate without Administration—With regard to the lands, described in the plat, there is some reason to believe that the portion of them belonging to Mr Johnson were conveyed away by him before his decease—Enquiries as to this fact will however be made, and as soon as all Mr: Johnson’s heirs can be consulted, a new effort for an Administration will be made—A termination of the questions with the Representatives of Messr Wallace & Muir, appears to be one of the objects the most desirable which in the case of an Administration would be most essential for the settlement of the affairs Mr: Johnson’s Estate, and as far as I have any interest in it, I should be desirous that all termination might be accomplished to the satisfaction of all the parties concerned.
I am, with much Respect, Sir, your very humble & Obedt Servt.
